                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:21-MC-00168-GCM
 IN RE SUBPOENA ISSUED TO
 ATTORNEY JOHN ROSEBORO in

 Tony Scott, Jr. and Tony Scott, Sr. v. City
 of Durham, Durham Police Department,
 Officer Michael McGlasson, and Officer                           ORDER
 Cornell Richards,

 Pending in the United States District
 Court for the Middle District of North
 Carolina, Western Division, Civil Action
 No. 1:20-CV-558


       THIS MATTER comes before the Court on the motion of John Roseboro. Mr. Roseboro,

an attorney representing the defendant in Tony Scott, Jr. v. City of Durham, Civil Action No.

1:20-CV-558 (now pending in the United States District Court for the Middle District of North

Carolina), was subpoenaed for a deposition by the plaintiff’s attorney in that matter. Mr. Roseboro

asks the Court to quash the subpoena.

       For the reasons set forth in the verified motion and the brief in support, the Court will

GRANT the motion to quash.

       SO ORDERED.




                                          Signed: September 1, 2021




         Case 3:21-mc-00168-GCM Document 3 Filed 09/01/21 Page 1 of 1
